DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 15/663,672
Claims 54-55, 57-58, 77-83, 85-100, and 102-119 have been examined on the merits.  Claims 54-55, 57-58, 85, and 102 are currently amended.  Claims 77-83, 86-100, and 103-119 are previously presented.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2020 and 12/09/2020, were filed after the mailing date of the Non Final Office Action on July 9, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of December 9, 2020.
The Examiner has reviewed the claim amendments and Reply of 12/09/2020.
The claim objection (paragraph 13 of previous Office Action) is withdrawn since Applicants revised claims 85 and 102 to reflect alternative Markush limitations -- selected from the group consisting of -- .
The indefiniteness rejection (see paragraphs 14-16 in previous Office Action) is withdrawn since Applicants revised claims 54-55 and 57-58 to reflect a composition which is greater than 90% or 95% enantiomerically pure.
The obviousness rejection (paragraphs 17-20 of previous Office Action) is withdrawn in light of Applicants’ persuasive Remarks of December 9, 2020.  Said Remarks are persuasive enough to warrant withdrawing the obviousness rejection for the following reasons:
1)	There is no rationale for the skilled artisan to target compound 7.17 (out of the 700 compounds in LUTZ) for separation of stereoisomers and/or for further study; and 
2)	There is no motivation to combine the disclosure of LUTZ (teaches herbicidal compounds, and not pharmaceutical compounds) with the disclosure of CHIRAL (general review of chiral separation in pharmaceutical drug products) since LUTZ is drawn to compounds with herbicidal activity and CHIRAL is drawn to separation techniques for compounds with pharmaceutical activity; and 
3)	The reference SALTS does not cure the deficiencies of LUTZ and CHIRAL.
Please reference Applicants’ Remarks of 12/09/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Edward Sears, Applicants’ Representative on Friday, March 26, 2021.
The application has been amended as follows:
In claim 117, strike “is cognitive.” and replace with -- is cognitive impairments. --  This fixes what would have amounted to a lack of antecedent basis, as base claim 102 contains the embodiment “cognitive impairments” and not “cognitive”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 54-55, 57-58, 77-83, 85-100, and 102-119 are allowable as written.
The combination of references LUTZ (U.S. 4,904,300); CHIRAL (Nguyen, Lien, Ai., et al.  “Chiral Drugs:  An Overview.”  Int. J. Biomed Sci. (2006 June), Vol. 2, Issue 2, pp. 85-100, previously provided to Applicants); and SALTS (Berge, S., et al.  “Pharmaceutical Salts.”  Journal of Pharmaceutical Sciences.  (January 1977), Vol. 66, No. 1, pp. 1-19, previously provided to Applicants), are no longer considered to render obvious the instant claims 54, 57, 77-78, 85, and 102 (upon which all other claims depend).  See paragraph 9, above, for an explanation behind withdrawing the obviousness rejection (that was made in the previous Office Action).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625